Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 1 of 31




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                      Case No. 20-cv-60719-WPD


    ITAMAR MEDICAL LTD.,

                                   Plaintiff,

                        v.

    ECTOSENSE NV, and VIRTUOX, INC.,

                                   Defendants.


            SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff Itamar Medical Ltd. (“Itamar”) brings this second amended complaint against

   Ectosense nv (“Ectosense”) and VirtuOx, Inc. (“VirtuOx,” and together with Ectosense,

   “Defendants”) for trademark infringement, unfair competition/false designation of origin, and

   false advertising in violation of the Lanham Act, 15 U.S.C. § 1051, et seq., and unfair

   competition, deceptive trade practices, and trademark infringement under Florida law. Itamar

   alleges, with knowledge concerning its own acts and on information and belief as to all other

   matters (unless otherwise specifically stated), as follows:

                                           INTRODUCTION

          1.      Itamar is a medical device company that develops, manufactures, and sells,

   among other products and services, home sleep apnea tests (“HSATs”) that use Itamar’s

   proprietary PAT® technology. Itamar’s PAT® technology allows for the non-invasive

   measuring, recording, and analysis of the peripheral arterial tonometry (“PAT”) signal to

   diagnose, among other things, sleep apnea. Itamar coined the term “peripheral arterial

   tonometry” in or around 1997 and introduced this measurement to the medical field. Itamar then
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 2 of 31




   used the related acronym (PAT®) to identify itself as the source of all products that incorporated

   its proprietary PAT® technology and could measure the “PAT” signal detected by its devices.

   Not surprisingly, consumers and those in the medical industry have come to exclusively

   associate the PAT® mark, PAT® based technologies, and “PAT” signal measurements with

   Itamar, the originator of this term, technology, and related devices.

          2.      Itamar’s product line includes the WatchPAT® 200, WatchPAT® 200U,

   WatchPAT® 300, WatchPAT® ONE, and Endo PAT® devices, as well as its CloudPAT® digital

   health platform. Itamar’s devices use PAT® technology not only with HSATs, but also to

   measure various bodily functions and assist with the diagnosis of a wide range of medical

   conditions. For example, Itamar’s devices can evaluate a patient’s endothelial functioning,

   measure the cardiovascular effects of pharmacological agents, measure blood pressure and blood

   flow, and serve as a diagnostic marker in exercise stress tests.

          3.      Ectosense has promoted a home sleep apnea test, known as “NightOwl,” through

   false and misleading advertising and promotional materials that have harmed and continue to

   harm consumers and Itamar’s sales of HSATs.

          4.      One of Ectosense’s distributors, VirtuOx, has also engaged in harmful false and

   misleading advertising in promoting both the NightOwl device and another device, the “EZ

   Slep,” that it claims uses PAT® technology.

          5.      Defendants’ unfair competition and false and misleading claims have also

   infringed Itamar’s federally protected intellectual property rights and harmed Itamar’s goodwill

   and legitimate business enterprises.

          6.      By this action, Itamar seeks to put a stop to Defendants’ unlawful conduct and

   obtain compensation for Defendants’ violations of federal and state law.




                                                    2
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 3 of 31




                                             THE PARTIES

             7.    Itamar is a limited corporation, with its principal place of business in Caesarea,

   Israel.

             8.    Ectosense is a Belgium-based company (Naamloze Vennootschap).

             9.    VirtuOx is a Florida corporation with its principal place of business in Coral

   Springs, Florida.

                                    JURISDICTION AND VENUE

             10.   This is a civil action alleging trademark infringement, unfair competition and

   false designation of origin, and false advertising under the Lanham Act, 15 U.S.C. §§ 1114(a),

   1125(a); and unfair competition, deceptive trade practices, and trademark infringement under

   Florida common law. Pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. § 1338(a), this Court has

   subject matter jurisdiction over Itamar’s claims for relief for violation of the federal trademark

   and unfair competition statutes. Pursuant to 28 U.S.C. § 1338(b), this Court has supplemental

   jurisdiction over Itamar’s state law claims because those claims are joined with substantial and

   related claims under the Lanham Act. This Court also has supplemental jurisdiction over

   Itamar’s state law claims pursuant to 28 U.S.C. § 1367(a) because all of Itamar’s claims arise out

   of a common nucleus of operative facts.

             11.   This Court has personal jurisdiction over Defendants because Ectosense

   distributes its products in the United States through various distributors, including VirtuOx.

   VirtuOx resides and maintains offices in this District and conducts business in this State,

   including within this District. Ectosense has also conducted business in the State of Florida, and

   both Ectosense and VirtuOx have attempted to derive financial benefits from residents of the

   State of Florida, including by marketing the NightOwl product to residents of the State of

   Florida, including within this District. Ectosense conducted and completed a U.S. validation


                                                     3
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 4 of 31




   study, titled “A Validation Study of the NightOwl PAT-based Home Sleep Apnea Test,”

   involving over 100 participants, in this District. Moreover, Ectosense has promoted and

   continues to promote its NightOwl product through at least three websites accessible in Florida:

   www.ectosense.com, www.elitedental.com.sg/wp-content/uploads/2019/09/Ectosense-

   NightOwl.pdf, and www.elitedental.com.sg/snoring-obstructive-sleep-apnea. Additionally, after

   receiving U.S. Food & Drug Administration (“FDA”) clearance, Ectosense engaged in additional

   distribution of printed and electronic marketing materials through its U.S. distributors, including

   VirtuOx, and contacted a variety of doctors, dentists, and others that may use HSATs to serve

   their patients, including medical providers within the State of Florida and this District.

          12.     Venue in this Court exists under 28 U.S.C. § 1391(b)(2) because a substantial part

   of the events giving rise to Itamar’s claims occurred in this District.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

                                  Itamar’s Trademarks and Products

          13.     Itamar was founded in 1997 under the laws of the State of Israel, and it is a

   publicly traded company, including on the Nasdaq Capital Market. Itamar is a medical device

   company that develops, manufactures, and sells various products that use Itamar’s proprietary

   PAT® technology. The company (and through its subsidiaries) markets, distributes, and services

   its products worldwide, including throughout the United States and within this District.

          14.     In or around 1997, Itamar coined the term “Peripheral Arterial Tonometry or

   Tone” to describe a signal that its new technology could measure and report to aid in the

   detection and diagnosis of a wide range of medical conditions. Itamar then also coined the

   related acronym (PAT®) to identify itself as the source of products incorporating this ground-

   breaking technology. As the progenitor of this term, acronym, and technology, Itamar and its




                                                     4
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 5 of 31




   products have been and continue to be exclusively associated with all uses of the PAT® mark,

   “PAT” term, and Peripheral Arterial Tonometry or Tone terms for the last two decades.

          15.      Indeed, Itamar has defined and established the meaning of the term “PAT” based

   on the special measurement conditions required, as well as the physiological rationale of those

   requirements, to properly measure “PAT” signals. Top-tier, peer-reviewed medical journals

   have recognized and published the description of “PAT” as defined by Itamar. For example, in

   2000, the highly regarded journal Nature Medicine provided the following description of the

   “PAT” measurement and how it differs from other pulse measurement methods:

                  Using a new plethysmographic technique to measure peripheral
                  arterial tone (PAT), we report here that REM sleep in humans is
                  associated with considerable peripheral vasoconstriction. The
                  apparatus is essentially a plethysmograph that, unlike models now
                  available, is able to envelop the finger up to and beyond its tip with
                  a uniform pressure field. The applied pressure field is sufficient to
                  substantially unload arterial wall tension, thereby improving the
                  dynamic range of the system, while preventing the potential
                  occurrence of venous engorgement that promotes vasoconstriction.

          16.     These special requirements mean that the “PAT” measurement, as defined by

   Itamar, is a unique method, and it is distinct from other pulse measuring methods that do not

   apply the basic requirements for accurate “PAT” measurement as established by Itamar. In other

   words, Itamar’s PAT® devices are fundamentally different from other devices that do not

   envelop the finger (or relevant body part) up to and beyond its tip, in a uniform pressure field,

   thereby preventing venous pooling in the measured tissues. The presence of this pressure field

   (and the corresponding absence of venous pooling) is a critical feature of all PAT® based devices

   and technologies. These differences are critical to distinguishing between PAT® based devices

   and the technologies underlying other devices.

          17.     Patenting authorities have likewise found Itamar’s “PAT” measuring methods to

   be innovative and inventive, and assigned patent rights (including patents with “Peripheral


                                                    5
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 6 of 31




   Arterial Tone” in the title) to Itamar for measuring “PAT.” For example, in November 2001, the

   United States Patent and Trademark Office granted the following patents based on the methods

   and apparatus for measuring “PAT”:

           United States Patent 6,319,205: Method and apparatus for the non-invasive detection of

           medical conditions by monitoring peripheral arterial tone.

           United States Patent 6,322,515: Method and apparatus for the non-invasive detection of

           medical conditions by monitoring peripheral arterial tone.

           18.    Consistent with this widespread association of the PAT® mark, “PAT”

   measurement, and PAT® technologies with Itamar, the company has obtained extensive

   trademark rights in a family of PAT® derivative marks, including the following:

    Trademark        Class: Goods/Services & First Use Date                 Reg. No. and Date

    PAT®             Class 10: Medical apparatus, namely, non-invasive,     3,870,786
                     diagnostic units used to assess and measure body       November 2, 2010
                     functions and states and physiological conditions
                     which affect the vasculature
                     First Use: 1997
    Endo PAT®        Class 10: Medical apparatus, namely, non-invasive,     4,026,328
                     diagnostic units used to measure vascular function     September 13, 2011
                     and diseases and states and physiological conditions
                     involving the vasculature
                     First Use: 1997
    WatchPAT®        Class 10: Medical apparatus, namely, non-invasive,     4,660,354
                     diagnostic units used to assess and measure body       December 23, 2014
                     functions and states and physiological conditions
                     which affect the vasculature
                     First Use: Jan. 9, 2003
    CloudPAT®        Class 42: Providing temporary use of web-based         4,958,825
                     cloud computing software for managing the diagnosis    May 17, 2016
                     and treatment of sleep apnea
                     First Use: Aug. 2011

           19.    The above marks are collectively referred to as the PAT® Marks. The above

   registrations are collectively referred to as the PAT® Registrations.




                                                    6
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 7 of 31




           20.     Itamar’s registrations for the PAT® and Endo PAT® marks are incontestable

   pursuant to 15 U.S.C. § 1065, which constitutes conclusive evidence of the registrations’

   validity, as well as Itamar’s entitlement to the exclusive use of the marks in commerce

   throughout the United States on the goods listed in the registrations. Further, the PAT®

   Registrations constitute prima facie evidence that the marks are valid, and that Itamar is entitled

   to the exclusive use of the marks in commerce throughout the United States on the goods and

   services listed in the registrations.

           21.     Itamar also uses additional variations of its PAT® Marks, including the following

   marks used as product names: the WatchPAT® 200, WatchPAT® 200U, WatchPAT® 300,

   WatchPAT® ONE, Endo PAT®, and CloudPAT® (a digital health platform that supports the use

   of some of these devices). All of these products (other than the CloudPAT® digital health

   platform) use Itamar’s proprietary PAT® technology to enable simple, accurate, and reliable

   sleep apnea testing without the discomfort of traditional in-lab sleep apnea diagnostic testing.

           22.     The terms “peripheral arterial tone or tonometry” were used twice in 1990 and

   sporadically in 1993, without becoming a common term. Extensive use in relation to Itamar’s

   PAT® based devices started in 2000, as demonstrated by hundreds of usages in more than 500

   publications, including in peer-reviewed medical studies published in medical magazines, all of

   which refer to Itamar’s PAT® based technology and products. These publications did not use

   these terms in a generic manner or in a manner indicating that these terms or technology are

   commonplace in the market or originated from manufacturers other than Itamar. Only in

   October 2018 did one study (promoted by Ectosense) refer to Itamar’s PAT® technology in

   relation to Ectosense’s NightOwl device, clearly attempting to trade off Itamar’s achievement of




                                                    7
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 8 of 31




   the American Academy of Sleep Medicine (“AASM”) guidelines adopting Itamar’s PAT®

   technology in 2017.

          23.     Through careful cultivation of the various products offered under the PAT® Marks

   and variations of these marks, the PAT® Marks have developed an outstanding reputation in the

   medical community, become well-known, and are recognized as identifying Itamar as the source

   of all PAT® technology based products. Thus, Itamar has extensive common law rights in its

   family of PAT® Marks.

                           Defendants’ Deceptive and Infringing Activities

          24.     Ectosense is a digital health and medical device company focused primarily on

   sleep disorders. Ectosense sells, promotes, and markets its product in the United States through

   various distributors, including VirtuOx. The actions and statements of Ectosense’s U.S.

   distributors were and are all authorized, approved, and/or ratified by Ectosense, and so

   statements made by any such distributor will be attributed to Ectosense below.

          25.     VirtuOx is a medical technology services company that provides diagnostic tools

   and services, including Ectosense products. In addition to the NightOwl product, VirtuOx

   markets and sells at least one other product, the EZ Slep, that it represents as using “PAT

   Technology” and markets as comparable to Itamar’s WatchPAT ONE® device.

          26.     Defendants have marketed and are actively marketing the NightOwl product in

   the United States, Europe, and Singapore as a home sleep apnea test. In an effort to usurp the

   goodwill associated with the PAT® Marks and trade off Itamar’s reputation, as well as mislead

   and confuse consumers, Defendants have made blatant, unauthorized use of the PAT® Marks and

   misleadingly described the NightOwl and EZ Slep products as “PAT device[s]” that feature

   “PAT Technology” and “PAT-based technology,” even though they are not such devices and do

   not feature such technology.


                                                    8
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 9 of 31




          27.     Rather than moderate their unlawful conduct after the filing of the original

   Complaint in this suit, Defendants have instead launched a “shock and awe” marketing campaign

   to target Itamar’s customers, confuse potential customers, and flagrantly violate Itamar’s

   longstanding rights in the PAT® Marks. This is not hyperbole: Defendants have publicly stated

   that they are engaging in a “shock and awe” marketing campaign geared towards the U.S.

   market. Accordingly, Itamar updated its first Amended Complaint to allege some of the

   unlawful activities involved in this “shock and awe” campaign, but there is expected to be much

   more malfeasance—and harm—that remains unknown to Itamar at this time and will be

   uncovered through discovery.

          28.     As just one example of Defendants’ misconduct, Defendants describe the

   NightOwl and the EZ Slep as “PAT device[s]” that “use[] the same tech as Itamar.” (From all

   appearances, the EZ Slep product is the same as the NightOwl product, just with a different

   name.) That is false and misleading. The devices use photoplethysmography (“PPG”)

   technology, which is designed for oximetry to measure a patient’s relevant vitals. Specifically,

   the NightOwl uses “a 50Hz optical reflective sensor [that] shines light onto the finger and from

   the intensity of reflections determines, among other parameters, the oxygen saturation level of

   the blood.” The devices, shown below, are secured to the fingertip of the patient via a small

   elastic band. This is ordinary PPG technology, which is a low-cost alternative to Itamar’s PAT®

   technology.




                                                   9
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 10 of 31




          29.     Itamar’s PAT® technology, on the other hand, represents a unique method of

   acquiring plethysmography. The common feature in PAT®-based plethysmography is the use of

   a clearly-defined, multi-featured pressure field applied around and enclosing the measured organ

   (e.g., a patient’s finger), which is specifically designed to physiologically condition and optimize

   the signals. The plethysmographic technologies that preceded Itamar’s PAT® technology could

   not attain the same objectives as this PAT® technology because previous designs could not apply

   a near diastolic pressure that covered the measured tissues without causing the patient’s finger to

   be pushed out of the probe by the pressure being applied to it at its distal end. Itamar’s PAT®

   technology allowed the desired level of pressure to be applied to the entire fingertip of the

   patient, without the pressure ejecting the patient’s fingertip from the device. For reference,

   Itamar’s WatchPAT® 300 device appears as follows:




          30.     Unlike Itamar’s devices featuring PAT® technology, the Defendants’ devices do

   not apply any sort of pressure field to the distal end of the finger, meaning there is no possibility

   of preventing venous pooling, as Itamar’s PAT® technology requires. In fact, the design of the

   Defendants’ products promotes venous pooling. Tellingly, Defendants know that the NightOwl




                                                    10
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 11 of 31




   device does not provide a “PAT” measurement, as reflected in the analytic report produced by

   the product, which includes no mention of the patient’s “PAT” measurement. As the NightOwl

   device does not apply PAT® technology nor provide any of the functional characteristics

   necessary for a “PAT” measurement, it cannot therefore provide an accurate “PAT”

   measurement, as defined in Itamar’s patents and published papers. Accordingly, NightOwl does

   not measure “PAT” and it is not “PAT-based.”

          31.     More problematically, Defendants’ marketing campaigns have misled and

   deceived consumers about the limited capabilities of the NightOwl product as compared to

   Itamar’s products to their benefit and Itamar’s detriment. For example, Defendants have

   highlighted the lightweight and small size of the product compared to Itamar’s products, which

   they are able to achieve by using PPG technology, not PAT® technology. Ectosense stated that it

   is “immensely proud of the fact that our device is finger-tip sized, completely self-contained,

   [and] requires no external wristworn device common to our competitors.” This is a clear

   reference to Itamar’s products, which have a “wristworn device” (as shown above) so that they

   can, inter alia, obtain secure and uniform pressure around the patient’s finger, which is critical to

   an accurate “PAT” measurement. But, of course, the NightOwl product does not provide such

   uniform pressure because it does not take a “PAT” measurement or use PAT® technology.

   Rather, it uses PPG technology as described above. This allows it to be a much smaller product.

          32.     Defendants highlight that the NightOwl product is a “PAT device” that “uses the

   same tech as Itamar” when attempting to steal away Itamar’s customers, but then focus the

   attention of other consumers on the small and lightweight nature of the NightOwl product, which

   they explain was achieved by using PPG technology. But, Defendants cannot have it both ways:

   The NightOwl product cannot be a “PAT device” using Itamar’s technology when it suits




                                                    11
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 12 of 31




   Defendants, and then be a PPG device using PPG technology that is so much smaller and more

   lightweight when compared to competitive devices that use an “external wristworn device” to

   obtain an accurate “PAT” measurement (i.e., Itamar’s devices). Defendants cannot magically

   change the underlying technology powering the NightOwl product depending on the audience,

   but they persist in such false and misleading conduct as part and parcel of their “shock and awe”

   campaign designed to target and harm Itamar.

          33.     As further evidence of Defendants’ selective and misleading marketing of the

   NightOwl and EZ Slep products, they have also opportunistically used the PAT® Marks to attract

   consumer attention when Itamar and its products have garnered recognition or made changes in

   relevant medical practices. For example, NightOwl’s operation manual in Europe previously

   used the term “PPG” and not “PAT” when describing the underlying technology. After the

   AASM guidelines adopted “PAT” measurements as an acceptable method in 2017, however,

   Ectosense began using the term “PAT” on its product even though the NightOwl does not

   contain PAT® technology. Ectosense’s opportunistic use of the PAT® Marks is an attempt to

   free ride off the AASM guidelines achieved by Itamar and the associated focus on Itamar’s

   PAT® technology.

          34.     At two recent annual meetings focused on sleep issues, materials were distributed

   and information was presented containing false and misleading statements about the NightOwl

   product. At the American Academy of Dental Sleep Medicine annual meeting, which took place

   from June 7 to 9, 2019, in San Antonio, Texas, Ectosense presented information and distributed

   materials about the NightOwl product that contained false and misleading statements, including

   statements that the product was “[b]ased on Peripheral Arterial Tonometry” technology.




                                                  12
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 13 of 31




          35.     Immediately following that event, Ectosense continued providing false and

   misleading information about the NightOwl product. At the SLEEP annual meeting, which took

   place from June 10 to 12, 2019, the materials again represented that the NightOwl product was

   “[b]ased on Peripheral Arterial Tonometry” technology.

          36.     Defendants have repeatedly made similar false and misleading statements

   regarding the technology underlying the NightOwl product. For example, promotional materials

   state that the NightOwl product is based on “PAT” technology or is “PAT-based.” However, the

   NightOwl product uses PPG, not “PAT” technology.

          37.     The front page of the NightOwl brochure claims that the NightOwl is a “PAT-

   based HSAT according to AASM guidelines.”




   However, the AASM guidelines for HSATs include PAT® technology as technically adequate

   when combined with oximetry and actigraphy, but they do not include HSATs based on

   oximetry or PPG, with or without actigraphy, which is all that is provided by the NightOwl.

          38.     The AASM guidelines also require that a “PAT” based device report rapid eye

   movement (“REM”), which the NightOwl product does not do. The false statements that the

   NightOwl product qualifies as a “PAT-based” device according to the AASM guidelines

   misleads physicians and potential consumers to believe that the NightOwl reports REM as part of

   its analysis, which it does not.


                                                  13
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 14 of 31




             39.   The NightOwl Instructions For Use also claims that the product diagnoses sleep

   apnea “based on an analysis of the peripheral arterial tone (‘PAT’),” and that the product

   “generates a diagnostic report containing information on . . . the presence or absence of a

   substantial change in peripheral arterial tone (PAT).” However, the NightOwl measures only

   basic PPG and does not provide a “PAT” measurement.

             40.   The frequency and intensity of Defendants’ unlawful conduct is only going to

   increase and become more problematic as time passes. As part of the Defendants’ “shock and

   awe” marketing campaign to invade the U.S. market, Defendants have also recently begun

   distributing marketing materials promoting the NightOwl product to “physicians in all 50 states”

   and have claimed that the “multi-use Disposable Home Sleep Apnea Testing HSAT” device is

   “now shipping.” Among other things, the marketing materials state: “Dentists are provided with

   NightOwl® Home Sleep Apnea Testing (HSAT) devices on consignment (no need to purchase

   expensive HSAT devices again) to send home with their patients.” The marketing materials

   provide the contact information for the three locations of Ectosense’s distributor VirtuOx: Coral

   Springs, Florida; San Francisco, California; and Washington, D.C. The longer this distributor is

   allowed to operate by misleading and confusing consumers, the more harm that Itamar will

   suffer.

             41.   Indeed, Defendants have become more aggressive in their marketing and attempts

   to trade off Itamar’s goodwill. A recently distributed pamphlet compares the EZ Slep product to

   Itamar’s WatchPAT® devices, and when distributing this pamphlet VirtuOx and falsely stated

   that the product “uses the same tech as Itamar.” VirtuOx also stated, among other things, that the

   product is “a PAT device,” and that the “MSRP is $100 for 100 hours,” while the “WatchPat is

   about $75-85 for 1 night test.” The EZ Slep brochure also prominently displays the following




                                                   14
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 15 of 31




   graphic directly contrasting Defendants’ product with Itamar’s WatchPAT ONE®, and explicitly

   states that the product contains the same “PAT Technology” used in the WatchPAT ONE®

   product, even though it does not:




          42.     Defendants’ malfeasance is not just limited to written promotional materials.

   Both Ectosense and VirtuOx have an army of salespeople and distributors that are aggressively

   — and misleadingly — peddling the products throughout the United States. For example, the

   president of VirtuOx has been in frequent communication with a home sleep apnea supplier

   based in the United States, claiming that the NightOwl product is an economical replacement for

   Itamar’s WatchPAT® devices. Yet, it is not a replacement as these are two fundamentally

   different products that utilize different technology. Itamar is unaware of all the oral

   misrepresentations and false statements made by Defendants’ salesforces in their concerted

   efforts to steal away Itamar’s clients and mislead potential consumers, but it expects that

   discovery will uncover a variety of falsehoods and actionable conduct.

          43.     The NightOwl advertisements reference the Common Procedural Technology

   (“CPT”) code 95800, which requires the use of “PAT” or Airflow in the patient’s treatment.

   Because the NightOwl product uses PPG technology, Defendants’ use of the CPT code 95800


                                                    15
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 16 of 31




   for the NightOwl product is false and misleading, as it implies that the NightOwl employs PAT®

   technology.

          44.     In short, Defendants are attempting to benefit from the acceptance and use of

   PAT® based technology by medical professionals and consumers by making false and misleading

   statements that the NightOwl and EZ Slep products are based on PAT® technology and qualify

   as a “PAT-based HSAT according to AASM guidelines.” Itamar has used its PAT® Marks,

   including the PAT® mark, for over two decades to identify and promote its sleep apnea devices

   and other medical devices. Defendants’ use of the term “PAT” on promotional materials for the

   products will confuse consumers regarding the origin of the products, Itamar’s sponsorship of the

   products, and the similarity between the products and Itamar’s products, including the

   WatchPAT® product. Defendants’ use of the “PAT” term— including in presentations at

   conferences in the United States, distribution of materials at conferences in the United States,

   promotion of products on websites accessible in the United States, and marketing of the

   NightOwl in the United States after recently receiving clearance from the FDA to market the

   NightOwl—has led and will continue to lead consumers to forego purchasing Itamar’s products

   to purchase these products, thus diverting sales from Itamar and causing consumers and Itamar

   substantial harm. This pervasive and unauthorized use of the PAT® Marks has also harmed, and

   will continue to harm, the goodwill and reputation of these marks and cause irreparable damage

   to Itamar.

          45.     Indeed, Defendants are actively approaching Itamar’s current customers (both

   within the United States and around the world) and offering what they falsely claim as the “PAT-

   based” NightOwl product as a replacement for Itamar’s products, which are actually based on

   PAT® technology. Defendants have provided NightOwl devices for piloting to Itamar’s




                                                   16
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 17 of 31




   prospective and current clients. For example, Ectosense provided the NightOwl product for

   piloting to two hospitals in the Netherlands while both hospitals were in the process of

   evaluating Itamar’s WatchPAT® product. Ectosense also provided the NightOwl product for a

   pilot to a primary care company that is already using Itamar’s WatchPAT® product as part of a

   large commercial activity with Itamar’s client in the Netherlands. Additionally, Ectosense has

   recently attempted to gain a larger foothold in the European market for the NightOwl product by

   referencing its first dental sleep client in the United Kingdom and Ireland. Itamar has received

   multiple communications from clients stating that Ectosense has been attempting to increase its

   foothold in Australia and Asia and has been actively seeking distributors for the NightOwl

   product in Asian markets, including Malaysia and Singapore.

          46.     Ectosense recently touted its FDA clearance in promoting its NightOwl product

   outside of the U.S. Ectosense’s Electronic System Design Engineer stated publicly that

   “[Ectosense has] long been trying to convince doctors that the NightOwl is as effective at

   detecting sleep apnea as some of the more traditional and clunky equipment used in medical

   sleep labs.”

          47.     Defendants’ misstatements are misleading to consumers, physicians, and the rest

   of the marketplace. Defendants’ statements are knowingly false, specifically designed to harm

   Itamar’s goodwill, and derive an illegitimate commercial benefit by passing off the NightOwl

   and EZ Slep products as “PAT-based product[s]” and products that use “PAT Technology,”

   thereby diverting sales of Itamar’s valid PAT® products to sales of the NightOwl and EZ Slep

   products.

                         Harm to Itamar Caused by Defendants’ Activities

          48.     Because of Defendants’ wrongful conduct, Itamar was forced to retain counsel

   and incur fees and expenses (and continues to incur fees and expenses). On August 7, 2019,


                                                   17
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 18 of 31




   Itamar’s counsel sent Ectosense a cease and desist letter that informed Ectosense of its unlawful

   conduct arising out of its false and misleading marketing and deceptive trade practices. Itamar

   explained that it would take legal action if Ectosense failed to stop issuing false and misleading

   promotional materials and making sales efforts based on those deceptive materials, and also if

   Ectosense failed to stop infringing Itamar’s trademarks, including the PAT® mark. On

   November 8, 2019, Counsel for Ectosense responded to Itamar’s cease and desist letter, denying

   any wrongdoing. Itamar is now forced to bring this action to protect its valuable trademark

   rights, goodwill, and reputation as a source of high quality PAT® based diagnostic devices.

          49.      Defendants’ activities have caused and will continue to cause irreparable harm to

   Itamar for which it has no adequate remedy at law because Defendants’ conduct interferes with

   Itamar’s goodwill and customer relationships and will substantially harm Itamar’s reputation as a

   source of high quality PAT® products and the value of the PAT® Marks.

          50.      Itamar’s interests in protecting its intellectual property rights and products from

   customer confusion outweigh any potential harm to Defendants that could possibly flow from an

   injunction requiring Defendants to correct their false and misleading statements regarding the

   NightOwl and EZ Slep products or cease infringing the PAT® Marks. Moreover, the public

   interest is best served by granting the requested relief to Itamar against Defendants in this case.

                                     FIRST CLAIM FOR RELIEF

                  Lanham Act – Federal Trademark Infringement – 15 U.S.C. § 1114

          51.      Itamar realleges and incorporates by reference all of the factual allegations set

   forth above.

          52.      Itamar is the owner of all rights, title, and interest in and to the PAT®

   Registrations, including the right to sue for and recover all past, present, and future damages for

   infringement of the rights conferred by the PAT® Registrations.


                                                     18
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 19 of 31




          53.      The trademarks reflected in the PAT® Registrations are strong and distinctive.

   The trademarks reflect that Itamar is the source of all products advertised, marketed, sold, or

   used in connection with the PAT® Marks, and indicate that Itamar has authorized such products

   for sale and that such products satisfy Itamar’s quality control standards.

          54.      As described above, Defendants have made unauthorized use of the PAT® Marks

   in commerce in relation to the NightOwl and EZ Slep products, indicating that the products use

   PAT® technology or are PAT-based when they are not.

          55.      In promoting the NightOwl and EZ Slep products as PAT-based, Defendants did

   not have authorization, license, or permission from Itamar to use the PAT® Marks.

          56.      Defendants’ unauthorized use of the PAT® Marks in the above-described manner

   was intended to confuse consumers into incorrectly believing that the NightOwl and EZ Slep

   products were, in fact, based on Itamar’s proprietary PAT® technology. Accordingly, such

   unauthorized use of the PAT® Marks by Defendants in connection with the unauthorized

   promotion and sale of the NightOwl and EZ Slep products was knowing, intentional, and willful.

          57.      Defendants’ unauthorized use of the PAT® Marks in the above-described manner

   was likely to cause confusion or mistake, or to deceive as to the source, origin, affiliation,

   sponsorship or authorization of the NightOwl and EZ Slep products. This constitutes trademark

   infringement.

          58.      As a direct and proximate result of Defendants’ wrongful conduct, Itamar has

   been damaged.

          59.      Unless an injunction is issued enjoining any continuing or future use of the PAT®

   Marks by Defendants, such continuing or future use is likely to continue to cause confusion,




                                                    19
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 20 of 31




   mistake, or deception as to source, origin, affiliation, or sponsorship, and will thereby irreparably

   harm Itamar.

          60.     Defendants’ activities have caused and will continue to cause irreparable harm to

   Itamar, for which it has no adequate remedy at law, because: (i) the PAT® Marks constitute a

   unique and valuable property right that has no readily determinable market value;

   (ii) Defendants’ infringement constitutes interference with Itamar’s goodwill and customer

   relationships and is harming and will continue to substantially harm Itamar’s reputation as a

   source of high-quality goods and services; and (iii) Defendants’ wrongful conduct, and the

   damages resulting to Itamar, are continuing. Accordingly, Itamar is entitled to injunctive relief

   pursuant to 15 U.S.C. § 1116(a).

          61.     Pursuant to 15 U.S.C. §1117(a), Itamar is entitled to an order: (i) requiring

   Defendants to account to Itamar for any and all profits derived from their infringing actions, to

   be increased in accordance with the applicable provisions of law; and (ii) awarding all damages

   sustained by Itamar that were caused by Defendants’ conduct.

          62.     Defendants’ conduct was and is intentional and without foundation in law, and,

   pursuant to 15 U.S.C. § 1117(a), Itamar is therefore entitled to an award of treble damages

   against Defendants.

          63.     Defendants’ acts make this an exceptional case under 15 U.S.C. § 1117(a); thus

   Itamar is entitled to an award of attorneys’ fees and costs.

                                   SECOND CLAIM FOR RELIEF

                Lanham Act – Unfair Competition and False Designation of Origin –
                                   15 U.S.C. § 1125(a)(1)(A)

          64.     Itamar realleges and incorporates by reference all of the factual allegations set

   forth above.



                                                    20
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 21 of 31




          65.      Defendants were aware of the PAT® Marks, including because Defendants were

   on constructive notice based on Itamar’s federal registrations, and Ectosense was on actual notice

   at least as early as August 7, 2019, the date of Itamar’s communication with Ectosense regarding

   Ectosense’s infringement of the PAT® Marks and its false and misleading statements and

   promotional materials about the NightOwl product.

          66.      Defendants have without authorization, on or in connection with their goods in

   interstate commerce made or contributed to the making of false designations of origin and/or

   false or misleading descriptions or representations of fact which are likely to cause confusion, or

   to cause mistake, or to deceive as to the affiliation, connection, or association of Defendants with

   Itamar or as to the origin, sponsorship, or approval of the NightOwl and EZ Slep products.

          67.      Defendants’ acts constitute unfair competition and false designation of origin,

   and/or induce or contribute to acts or unfair competition and false designation of origin.

          68.      Defendants’ conduct has deceived and unless restrained will continue to deceive

   the public, including medical professionals, governmental and commercial payors, consumers,

   and retailers, and has injured and unless restrained will continue to injure Itamar and the public,

   including medical professionals, governmental and commercial payors, consumers, and retailers,

   causing damages to Itamar in an amount to be determined at trial and other irreparable injury to

   the goodwill and reputation of Itamar and its products.

          69.      As a direct and proximate result of Defendants’ wrongful conduct, Itamar has

   been damaged.

          70.      Unless an injunction is issued enjoining any continuing or future use of the PAT®

   Marks by Defendants, such continuing or future use is likely to continue to cause confusion,




                                                    21
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 22 of 31




   mistake, or deception as to source, origin, affiliation, or sponsorship, and will thereby irreparably

   harm Itamar.

          71.     Defendants’ activities have caused and will continue to cause irreparable harm to

   Itamar, for which it has no adequate remedy at law, because: (i) the PAT® Marks constitute a

   unique and valuable property right that has no readily determinable market value;

   (ii) Defendants’ infringement constitutes interference with Itamar’s goodwill and customer

   relationships and is harming and will continue to substantially harm Itamar’s reputation as a

   source of high-quality goods and services; and (iii) Defendants’ wrongful conduct, and the

   damages resulting to Itamar, are continuing. Accordingly, Itamar is entitled to injunctive relief

   pursuant to 15 U.S.C. § 1116(a).

          72.     Pursuant to 15 U.S.C. §1117(a), Itamar is entitled to an order: (i) requiring

   Defendants to account to Itamar for any and all profits derived from their infringing actions, to

   be increased in accordance with the applicable provisions of law; and (ii) awarding all damages

   sustained by Itamar that were caused by Defendants’ conduct.

          73.     Defendants’ conduct was and is intentional and without foundation in law, and,

   pursuant to 15 U.S.C. § 1117(a), Itamar is therefore entitled to an award of treble damages

   against Defendants.

          74.     Defendants’ acts make this an exceptional case under 15 U.S.C. § 1117(a); thus

   Itamar is entitled to an award of attorneys’ fees and costs.

                                    THIRD CLAIM FOR RELIEF

                    Lanham Act – False Advertising – 15 U.S.C. § 1125(a)(1)(B)

          75.     Itamar realleges and incorporates by reference all of the factual allegations set

   forth above.




                                                    22
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 23 of 31




          76.       Defendants are using false, deceptive, and/or misleading descriptions and/or

   misrepresentations in commercial advertising and marketing that misrepresent the nature,

   characteristics, and/or qualities of the NightOwl and EZ Slep products in interstate commerce.

          77.       Defendants prominently feature “PAT” and “PAT-based” in advertising the

   NightOwl and EZ Slep products. Because Itamar’s PAT® technology is proprietary, the products

   cannot be “PAT-based” as Itamar has not authorized Defendants to use this technology.

   Defendants have also advertised the NightOwl to be reimbursable under the same CPT code that

   covers Itamar’s PAT® based devices, implying that the NightOwl is also based on PAT®

   technology, which is false. Further, the NightOwl product’s specifications also demonstrate that

   it does not actually use Itamar’s PAT® technology; rather, it uses PPG technology. Accordingly,

   Defendants’ advertising is literally false.

          78.       Defendants’ advertising is also misleading, as detailed above, because it claims

   that the NightOwl and EZ Slep products are smaller and more lightweight, leading consumers to

   incorrectly believe that their products have improved on Itamar’s proprietary technology when

   they have not.

          79.       Defendants’ false and misleading statements actually deceive or have the

   tendency to deceive a substantial segment of their audience.

          80.       Defendants’ false and misleading statements are material and are likely to

   influence the purchasing decisions of actual and prospective purchasers of the NightOwl and EZ

   Slep devices and/or Itamar’s medical devices.

          81.       Defendants’ false and misleading statements have diverted sales to Defendants at

   the expense of Itamar and/or have lessened the goodwill enjoyed by Itamar’s medical devices.




                                                    23
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 24 of 31




          82.     Defendants’ acts of false advertising have deceived and unless restrained will

   continue to deceive the public, including medical professionals, governmental and commercial

   payors, consumers, and retailers, and have injured and unless restrained will continue to injure

   Itamar and the public, including medical professionals, governmental and commercial payors,

   consumers, and retailers, causing damages to Itamar in an amount to be determined at trial and

   other irreparable injury to the goodwill and reputation of Itamar and its medical devices.

          83.     Itamar has no adequate remedy at law to compensate it for all of the damages that

   have been caused and will continue to be caused by Defendants’ wrongful acts unless those acts

   cease immediately.

          84.     Pursuant to 15 U.S.C. §1117(a), Itamar is entitled to an order: (i) requiring

   Defendants to account to Itamar for any and all profits derived from their infringing actions, to

   be increased in accordance with the applicable provisions of law; and (ii) awarding all damages

   sustained by Itamar that were caused by Defendants’ conduct.

          85.     Defendants’ acts of false advertising are willful, intentional, and egregious and

   make this an exceptional case within the meaning of 15 U.S.C. § 1117(a). Itamar is entitled to an

   award of attorneys’ fees and costs.

                                  FOURTH CLAIM FOR RELIEF

          Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.

          86.     Itamar realleges and incorporates by reference all of the factual allegations set

   forth above.

          87.     This is an action for violation of the Florida Deceptive and Unfair Trade Practices

   Act (FDUTPA), Fla. Stat. § 501.201 et seq.

          88.     Defendants have engaged in the conduct of trade and commerce in the State of

   Florida.


                                                   24
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 25 of 31




          89.     Defendants have violated the FDUTPA by engaging in unfair methods of

   competition, unconscionable acts or practices, and/or unfair or deceptive acts or practices by

   using the PAT® Marks without authorization to mislead consumers into falsely believing to their

   detriment that Defendants are associated with or related to Itamar and its products and

   technology.

          90.     Defendants have further violated the FDUTPA by engaging in unfair methods of

   competition, unconscionable acts or practices, and/or unfair or deceptive acts or practices by

   making false and misleading statements about their products, as outlined above, to mislead

   consumers to their detriment.

          91.     Both consumers and Itamar have been injured by Defendants’ violations because

   consumers have been misled to not make purchases of Itamar’s products based on Defendants’

   misleading claims that the NightOwl and EZ Slep products offer consumers the equivalent

   technology and capabilities in a superior and less expensive format.

          92.     Itamar is entitled to recover its reasonable attorney’s fees and costs pursuant to

   Fla. Stat. § 501.2105.

                                    FIFTH CLAIM FOR RELIEF

             Florida Common Law Unfair Competition and Trademark Infringement

          93.     Itamar realleges and incorporates by reference all of the factual allegations set

   forth above.

          94.     Itamar first adopted and has consistently used the PAT® Marks in the United

   States medical device market. The PAT® Marks have accrued substantial goodwill and

   developed a strong reputation and these marks identify and distinguish Itamar’s medical products

   from similar products marketed by others in the United States.




                                                   25
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 26 of 31




              95.   Itamar adopted the PAT® Marks as a means of establishing its reputation,

   garnering goodwill, and distinguishing its products from similar products offered by others.

   Itamar has built up valuable goodwill in the PAT® Marks and the distinctive quality and

   characteristics of Itamar’s medical devices in this District and in the State of Florida.

              96.   For more than twenty years, the association of the PAT® Marks with Itamar’s

   medical products in the United States medical device market has acquired a special significance

   as the name of the specific medical products marketed and sold through distributors by Itamar,

   and the PAT® Marks are inherently distinctive and, by actual usage, have come to identify

   Itamar’s medical devices.

              97.   Defendants’ use of the PAT® Marks and claims that the NightOwl and EZ Slep

   products are PAT-based permits Defendants to promote the products as if they are affiliated with

   or sponsored by Itamar when they are not.

              98.   With full knowledge of the PAT® Marks, Defendants intended to and did trade off

   the goodwill associated with these marks. Defendants have commenced, or intend to commence,

   the use of an identical or confusingly similar name, mark, symbol, logo, and design to indicate or

   identify similar medical device products marketed by Defendants in competition with Itamar in

   the same trade area in which Itamar has already established the PAT® Marks for Itamar’s

   medical device products.

              99.   Defendants have misled medical professionals, consumers, and the public into

   incorrectly believing that the NightOwl and EZ Slep products are, in fact, PAT-based when they

   are not.




                                                    26
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 27 of 31




          100.    Defendants have misled and will continue to mislead medical professionals,

   consumers, and the public into falsely believing that there is a connection between Defendants

   and Itamar when there is not.

          101.    As a consequence of Defendants’ actions, or threatened actions, customer

   confusion as to source or sponsorship of the medical device products offered, or to be offered, by

   Defendants is likely or inevitable.

          102.    Defendants’ activities constitute acts of unfair competition in violation of the

   common law of the State of Florida and unjustly enrich Defendants to Itamar’s detriment.

                                               PRAYER

          WHEREFORE, Itamar prays for the following relief:

          A.      An injunction ordering Defendants, and their officers, directors, members, agents,

   servants, employees, and attorneys, and all other persons acting in concert or participating with

   them, who receive actual notice of the injunction order by personal or other service (the

   “Enjoined Parties”), to:

                  1.      never advertise, market, package, label, or sell any product under the name

                          or trademark PAT® or any similar name or mark;

                  2.      never publish, display, distribute, disseminate, or use, or permit or enter

                          into or perform any agreement for the publication, display, distribution, or

                          use of any advertising which communicates any claims or messages or

                          which in any way state or imply that (a) the NightOwl or EZ Slep products

                          are PAT-based when they are not; (b) the NightOwl or EZ Slep products

                          use PAT® technology when they do not; and (c) the NightOwl or EZ Slep

                          products are PAT-based HSATs according to the AASM guidelines when

                          they are not;


                                                    27
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 28 of 31




                  3.      never use any false designation of origin, false representation, or any false

                          or misleading description of fact, that can, or is likely to, lead the

                          consuming public or individual members thereof, to believe that any

                          products or services produced, offered, promoted, marketed, advertised,

                          provided, or sold by Defendants are in any manner associated or

                          connected with Itamar, or are licensed, approved, or authorized in any way

                          by Itamar;

                  4.      never represent, suggest in any fashion to any third party, or perform any

                          act that may give rise to the belief that Defendants, or any of their goods

                          or services, are related in any way to Itamar; and

                  5.      never unfairly compete with Itamar in any manner whatsoever, or engage

                          in any unfair, fraudulent, or deceptive business practices that relate in any

                          way to the production, distribution, marketing, and/or sale of products and

                          services bearing the PAT® Marks.

          B.      An order pursuant to 15 U.S.C. § 1116(a), directing the Enjoined Parties to file

   with the Court and serve upon Itamar’s counsel, within thirty (30) days after service of the order

   of injunction, a report in writing under oath setting forth in detail the manner and form in which

   the Enjoined Parties have complied with the injunction.

          C.      An order, pursuant to 15 U.S.C. § 1118, directing the Enjoined Parties to deliver

   up and destroy all infringing products, labels, signs, prints, packages, wrappers, receptacles,

   advertisements, plates, molds, matrices, and/or other means of making the same.

          D.      An order finding that, by the acts complained of above, Defendants have infringed

   Itamar’s federally registered PAT® Marks in violation of 15 U.S.C. § 1114.




                                                    28
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 29 of 31




          E.      An order finding that, by the acts complained of above, Defendants have created a

   false designation of origin and false representation of association, and have engaged in false

   advertising, in violation of 15 U.S.C. § 1125(a).

          F.      An order finding that, by the acts complained of above, Defendants have violated

   the FDUTPA.

          G.      An order finding that, by the acts complained of above, Defendants have engaged

   in unfair competition in violation of Florida common law.

          H.      An order directing an accounting by Defendants of their profits by reason of their

   unfair competition, false advertising, and deceptive acts and practices.

          I.      An order that Defendants bear the obligation and expense of publication, display,

   distribution, and dissemination of corrective advertising to dispel the false, misleading, and

   deceptive advertising already communicated to consumers and the public regarding the

   NightOwl and EZ Slep products.

          J.      A judgment on all Claims for the damages suffered by Itamar as a result of

   Defendants’ infringing activities, false advertising, unfair competition, and deceptive acts and

   practices, in an amount to be determined at trial.

          K.      An order awarding Itamar:

                  1.      Pursuant to 15 U.S.C. § 1117(a), Itamar’s actual damages, as well as all of

                          Defendants’ profits or gains of any kind from their acts of trademark

                          infringement, false designation of origin, and unfair competition, and false

                          advertising, including an appropriate increase in those damages and

                          profits; and




                                                    29
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 30 of 31




                  2.     treble, enhanced, and/or exemplary damages because of Defendants’

                         willful and wanton acts.

           L.     An order pursuant to 15 U.S.C. § 1117(a) finding that this is an exceptional case.

           M.     An order awarding Itamar its reasonable attorneys’ fees.

           N.     An order awarding Itamar all of its costs, disbursements and other expenses

   incurred due to Defendants’ unlawful conduct, pursuant to 15 U.S.C. § 1117(a).

           O.     An order awarding Itamar interest.

           P.     An order awarding Itamar such other relief as the Court deems appropriate.

                                          JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Itamar demands a trial by

   jury.

   Dated: March 23, 2021                             Respectfully submitted,

                                                    By: /s/Robert D. W. Landon, III
                                                    Robert D. W. Landon, III (FL Bar No. 961272)
                                                    Elizabeth B. Honkonen (FL Bar No. 0149403)
                                                    KENNY NACHWALTER, P.A.
                                                    Four Seasons Tower
                                                    1441 Brickell Avenue, Suite 1100
                                                    Miami, FL 33131
                                                    Telephone: (305) 373-1000
                                                    rlandon@knpa.com
                                                    ebh@knpa.com



                                                    Allen M. Gardner (admitted pro hac vice)
                                                    Chase A. Chesser (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    555 Eleventh Street, N.W., Suite 1000
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 637-2270
                                                    Allen.Gardner@lw.com
                                                    Chase.Chesser@lw.com




                                                    30
Case 0:20-cv-60719-WPD Document 70 Entered on FLSD Docket 03/23/2021 Page 31 of 31



                                         Jennifer L. Barry (admitted pro hac vice)
                                         Patrick C. Justman (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         12670 High Bluff Drive
                                         San Diego, CA 92130
                                         Telephone: (858) 523-5400
                                         Jennifer.Barry@lw.com
                                         Patrick.Justman@lw.com

                                         Attorneys for Plaintiff Itamar Medical Ltd.




                                        31
